By the Court.
Loew, J.
I do not see how this judgment can be sustained.
The evidence on the trial established the fact—which was not disputed—that the defendant, at the time the debt was com tracted, was, and still is, a married woman.
At common law a married woman could not, as a general rule, make a valid contract to bind either herself or her husband, but in certain cases she could charge her separate estate, and so, also, her separate property could be charged, when the debt was contracted for the benefit of the estate.
The Legislature has, however, greatly enlarged the power of married women, and a feme covert may now make a valid and binding contract in relation to her separate real and personal property, and also in regard to any trade or business that she may carry on (Laws of 1848, chap. 200; Laws of 1849, chap. 375; Laws of 1860, chap. 94; Laws of 1862, chap. 172; Young v.Gori, 13 Abb. Pr., 13 note; Barton v. Beer, 21 How. Pr. 309; Abbey v. Deyo, 44 Barb. 374). But in the case under consideration there is no evidence to show that the defendant has any separate property, or that she carries on a trade or business on her separate account. And if there were, in order to recover judgment against the defendant, and make her property liable, it would have to appear either—1st, that she contracted the debt, as the agent-of her husband, for the support of herself or her children ; 2d, that the goods were sold to her with reference to her separate trade or business; 3d, that she intended to charge her separate estate with the debt; or, 4th, that the consideration went to the direct benefit of the estate (Laws of 1860, chap. 90, § 1; Yale v. Dederer, 22 N. Y..450; *199White v. Story, 43 Barb. 124; Owen v. Cawley, 13 Abb. Pr. 13; Morgan v. Andriot, 2 Hilt. 431).
As there is no evidence in this case to bring it under either of the above heads, the defendant cannot be held liable for the payment of this debt, and the judgment should be reversed.
Judgment reversed.